UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21889 Name of Fund: Access Capital Strategies Community Investment Fund, Inc. (Exact Name of Registrant as Specified in Charter) 419 Boylston Street, Suite 501 Boston, Massachusetts 02116 (Address of Principal Executive Offices) David F. Sand 419 Boylston Street, Suite 501 Boston, Massachusetts 02116 (Name and Address of Agent for Service) Registrant's Telephone Number, including Area Code: (617) 236-7274 Date of fiscal year end: 05/31/08 Date of reporting period: 06/01/07 – 11/30/07 Item 1. Report to Stockholders ACCESS CAPITAL STRATEGIES COMMUNITY INVESTMENT FUND, INC. Semi-Annual Report November 30, 2007 Access Capital Strategies Community Investment Fund, Inc. A Letter to Shareholders January 29, 2008 Dear Shareholder: The mission of the Access Capital Strategies Community Investment Fund, Inc. (the “Fund”) is to provide a double bottom line return by investing in market rate debt securities (the first bottom line) that support community development activities serving low and moderate income individuals and communities (the second bottom line). These activities include investments in affordable housing, education, community health centers and small businesses. The Fund has been in continuous operation since June 1998, and Access Capital Strategies, LLC, the Fund’s investment manager, is proud to have been managing the Fund since its inception. Voyageur Asset Management became the Fund’s sub-investment manager in October 2006 and was sub-investment manager for the entire period covered by this report. The Fund invests only in securities having the highest credit rating or securities issued or guaranteed by the U.S. Government, government agencies, or government-sponsored enterprises (“GSEs”), such as Fannie Mae or Freddie Mac. This report covers the six-month period from June 1 to November 30, 2007. Portfolio Management Report The Fund had a Net Asset Value (NAV) of $9.61 per share as of November 30, 2007, and net assets were approximately $483 million. The closing NAV was the highest month end price in over two years. The Fund’s total return, net of all fees, for the six months was +3.99%, the Fund’s Benchmark (80% Merrill Lynch Mortgage Index & 20% Merrill Lynch U.S. Treasuries Index 1-10 years) was +5.72% and the Lehman Brothers Aggregate Bond Index was +5.32%. The average annual returns for the Fund, as of November 30, 2007, were 4.89%, 4.08% and 5.24% for the one-year, five-year and since inception periods, respectively. The average annual returns for the Fund, as of December 31, 2007, were 5.60%, 3.83% and 5.22% for the one-year, five-year and since inception periods, respectively.1 The performance data quoted here represents past performance. Past performance is no guarantee of future results. Investment return and principal will fluctuate, so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month end, please call 1-800-973-0073. Performance quoted does not reflect the effect of a 0.50% maximum sales charge which, if reflected, would reduce the performance quoted. The six-month period from June 1 to November 30, 2007 began with interest rates moving up and market fears that the U.S. Federal Reserve (the “Fed”) would raise interest rates to fight inflation. The ten-year U.S. Treasury yield got as high as 5.3% in early June. Market sentiment shifted dramatically in August as the troubles in the sub-prime mortgage and structured-investment markets began to have a severe impact on liquidity in global markets. By late November the Fed had reduced the fed funds rate by 75 basis points and the yield on the ten-year Treasury was all the way back down to 3.8%. Lower rates generally have the effect of raising the value of the Fund’s holdings and these declining rates resulted in the strong price appreciation the Fund experienced in this period. Due to the intense focus on the U.S. mortgage markets during this period and confusion about the differences among various types of mortgage- and asset-backed investments, it is worth mentioning in detail some particulars about the types of investments the Fund does, and does not, make.The Fund has no holdings in: • Sub-prime mortgages • Specialized Investment Vehicles (SIVs) • Collateralized Debt Obligations (CDOs), CDO-squares or CDO-cubes • Private label Mortgage-Backed Securities • Investor-owned properties •
